SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

720
CAF 15-01141
PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF DOUGLAS C. MACHADO,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

CHANDRA V. TANOURY, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


KOSLOSKY & KOSLOSKY, UTICA (WILLIAM L. KOSLOSKY OF COUNSEL), FOR
PETITIONER-APPELLANT.

CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-RESPONDENT.

MICHELE E. DETRAGLIA, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered May 5, 2015 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Machado v Tanoury ([appeal No. 1]
___ AD3d ___ [Sept. 30, 2016]).




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court